Hammond, J.
Action by the appellee against the appellant to recover for services in buying, feeding and taking care •of hogs, and for corn fed thereto, for the appellant. The complaint was in three paragraphs, to each .of which the appellant unsuccessfully demurred. Issues were formed, and the ■case was tried by a jury, who returned a special verdict, assessing the appellee’s damages at $3,493.75, conditioned that the law was with the appellee upon the facts found, but that if the law upon such facts was with the appellant, then their finding was for the latter. The appellee entered a remittitur of $1,685.28, and on his motion, and over the appellant’s motion for a new trial, judgment was rendered in favor of the appellee for the balance, $1,808.47.
The appellant has assigned in this court the following ierrors:
“ 1st. The court erred in overruling the demurrer to the first, second and third paragraphs of the complaint.
“ 2d. The court erred in sustaining the motion of the appellee for judgment in his favor on the special findings and ■verdict of the jury.
“3d. The court erred in overruling the appellant’s motion for a new trial.”
The alleged errors in the rulings on the demurrer to the second and third paragraphs of the complaint, and in sustaining the appellee’s motion for judgment on the special verdict, are not discussed in the appellant’s brief, and must, *540therefore, be regarded as waived. No material objection is urged to the first paragraph of the complaint, and it is so manifestly good that we do not deem it necessary to copy it in this opinion, or summarize its'contents.
Filed Nov. 24, 1883.
Petition for a rehearing overruled Jan. 10, 1884.
The motion for a new trial embraces several causes, but the only one discussed by the appellant is that relating to the alleged insufficiency of the evidence to sustain the verdict. The evidence is somewhat leugthy,- and is not without conflict. There was evidence, however, tending to prove each material fact found by the jury. In such case, after the verdict has been approved by the trial court in overruling a motion for a new trial, we can not, under a well-established rule of practice in this court, weigh the evidence to ascertain whether it does or does not preponderate in favor of the verdict. We are> therefore compelled to say that we can not find any error in the record for which the judgment should be reversed.
Judgment affirmed, at appellant’s costs.